Exhibit 10.3
AMENDMENT NO. 1 TO THE PLEDGE AGREEMENT
     THIS AMENDMENT NO. 1 TO THE PLEDGE AGREEMENT, dated as of March 12, 2009
(the “Agreement”), is entered into by BMP Sunstone Corporation, a Delaware
corporation (the “Company”), and Les Baledge, as agent for the Noteholders (in
such capacity, together with his successors in such capacity, the “Agent”).
Unless otherwise defined herein, capitalized terms shall have the meanings
assigned to such terms in the Pledge Agreement (as defined below).
     WHEREAS, the Company issued $10,650,000 in principal amount of 12.5%
Secured Convertible Notes due July 1, 2011 (as amended, the “Exchange Notes”) on
January 20, 2009;
     WHEREAS, the Company and the holders of the Exchange Notes entered into a
Pledge Agreement, dated January 20, 2009 (the “Pledge Agreement”);
     WHEREAS, the Company anticipates issuing additional Exchange Notes and
12.5% March Secured Convertible Notes due July 1, 2011;
     WHEREAS, the Company and the Agent desire to amend certain provisions of
the Pledge Agreement;
     WHEREAS, pursuant to Section 5.4 of the Pledge Agreement, the Company and
the Agent constitute all of the parties required to approve this Agreement.
     NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:
1. The first paragraph of the Pledge Agreement that reads:
“This PLEDGE AGREEMENT, dated as of January 20, 2009 (the “Agreement”), is by
and among BMP Sunstone Corporation, a Delaware corporation (the “Company”), the
Noteholders identified on the signature pages hereto (each, a “Noteholder” and
collectively, the “Noteholders”) and Les Baledge, as agent for the Noteholders
(in such capacity, together with his successors in such capacity, the “Agent”).”
     is amended and restated in its entirety as follows:
“This PLEDGE AGREEMENT, dated as of January 20, 2009 (the “Agreement”), is by
and among BMP Sunstone Corporation, a Delaware corporation (the “Company”), the
Noteholders identified on the signature pages hereto or a joinder agreement in
the form of Exhibit A hereto (each, a “Noteholder” and collectively, the
“Noteholders”) and Les Baledge, as agent for the Noteholders (in such capacity,
together with his successors in such capacity, the “Agent”).”
2. The first paragraph in the Recitals of the Pledge Agreement that reads:

 



--------------------------------------------------------------------------------



 



“WHEREAS, the Company and each of the Noteholders are parties to note exchange
agreements, each dated as of the date hereof (collectively, as modified and
supplemented and in effect from time to time, the “Note Exchange Agreements”),
that provide, subject to the terms and conditions thereof, for the issuance by
the Company to each of the Noteholders, severally and not jointly, certain 12.5%
Secured Convertible Notes due July 1, 2011 (collectively, the “Exchange Notes”)
as more fully described in the Note Exchange Agreements.”
     is amended and restated in its entirety as follows:
“WHEREAS, the Company and each of the Noteholders are parties to (1) note
exchange agreements (collectively, as modified and supplemented and in effect
from time to time, the “Note Exchange Agreements”) that provide, subject to the
terms and conditions thereof, for the issuance by the Company to certain of the
Noteholders, severally and not jointly, certain 12.5% Secured Convertible Notes
due July 1, 2011 or certain 12.5% March Exchange Secured Convertible Notes due
July 1, 2011 (collectively, the “Exchange Notes”) or (2) purchase agreements
(collectively, as modified and supplemented and in effect from time to time, the
“Purchase Agreements, and together with the Note Exchange Agreements, the
“Exchange and Purchase Agreements”), that provide, subject to the terms and
conditions thereof, for the issuance by the Company to certain of the
Noteholders, severally and not jointly, certain 12.5% March Cash Secured
Convertible Notes due July 1, 2011 (collectively, the “March Notes”, and
together with the Exchange Notes, the “Exchange and March Notes”) as more fully
described in the Purchase Agreements.”
2. Section 1.3 of the Pledge Agreement that reads:
““Event of Default” shall have the meaning ascribed thereto in Section 7 of the
Exchange Notes.”
     is amended and restated in its entirety as follows:
““Event of Default” shall have the meaning ascribed thereto in the Exchange
Notes and in the March Notes.”
3. Following the signature pages to the Pledge Agreement, a new Exhibit A is
hereby inserted into the Pledge in the form of Exhibit A to this Agreement.
4. Other than as provided in paragraphs 1, 2 and 3 above, all references in the
Pledge Agreement to “Exchange Notes” are hereby amended and restated to read
“Exchange and March Notes”. Other than as provided in paragraphs 1, 2 and 3
above and other than any references to “Note Exchange Agreements” in the opening
paragraph of Article I of the Pledge Agreement and Sections 4.7 and 4.17 of the
Pledge Agreement, all references in the Pledge Agreement to “Note Exchange
Agreements” are hereby amended and restated to read “Exchange and Purchase
Agreements”.

 



--------------------------------------------------------------------------------



 



5. Binding Effect. This Agreement shall amend and is incorporated into and made
part of the Pledge Agreement. To the extent any term or provision of this
Agreement may be deemed expressly inconsistent with any term or provision in the
Pledge Agreement, the terms and provisions of this Agreement shall control.
Except as expressly amended by this Agreement, all of the terms, conditions and
provisions of the Pledge Agreement are hereby ratified and continue unchanged
and remain in full force and effect. This Agreement shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective
successors and assigns.
6. Governing Law. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
DELAWARE, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.
7. Execution in Counterparts. This Agreement may be executed in counterparts
(delivery of which may occur by facsimile or as pdf or similar attachment to an
electronic communication) which, when taken together, shall constitute a
complete, fully-executed instrument.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Amendment No. 1 to the
Pledge Agreement to be duly executed as of the day and year first above written.

            BMP SUNSTONE CORPORATION
      By:   /s/ Fred M. Powell        Name:   Fred M. Powell        Title:   CFO
            By:   /s/ Les Baledge        Les Baledge, as agent for the
Noteholders           

[Signature Page to Amendment No. 1 to the Pledge Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit A
Joinder to Pledge Agreement
     By executing this signature page, the undersigned investor in BMP Sunstone
Corporation, a Delaware corporation (the “Company”) hereby agrees to: (i) become
a party to the Pledge Agreement, dated January 20, 2009, as amended (the
“Agreement”), by and among the Company and certain noteholders of the Company, a
copy of which the undersigned acknowledges the undersigned has received; and
(ii) be bound by all terms and conditions of the Agreement as a “Noteholder”(as
such term is defined in the Agreement), having such rights, entitlements and
obligations as set forth in the Agreement.

             
Date:                , 2009
      NOTEHOLDER:    
 
           
 
           
 
           
 
      Name:    

          ACKNOWLEDGED AND AGREED:

BMP SUNSTONE CORPORATION
    By:         Name:         Title:        

 